                                             Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 1 of 13




                                  1
                                  2

                                  3
                                  4                                        UNITED STATES DISTRICT COURT

                                  5                                       NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                            TREVOR BRYANT COOK,
                                  7                                                          Case No. 20-cv-02704-JCS
                                                             Plaintiff,
                                  8
                                                     v.                                      ORDER REGARDING MOTION TO
                                  9                                                          DISMISS FIRST AMENDED
                                            CITY OF FREMONT, et al.,                         COMPLAINT
                                  10
                                                             Defendants.                     Re: Dkt. No. 35
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Trevor Bryant Cook, pro se, brings this action against Defendants the City of

                                  14   Fremont, Fremont Police Officer Eric Tang, Fremont Police Officer Kurtis Michael Romley,

                                  15   Fremont Police Officer James Taylor, as well as ten Fremont police officers identified only as

                                  16   Does 1–10 (the “Doe Defendants”). Cook asserts claims based on a warrantless seizure of Cook

                                  17   and a warrantless search of Cook’s home. The Court previously granted a motion to dismiss

                                  18   several claims in Cook’s original complaint with leave to amend all dismissed claims. Cook filed

                                  19   an amended complaint reasserting the dismissed claims and adding Taylor as a defendant, and

                                  20   Defendants move once again to dismiss some of Cook’s claims. A hearing was held on February

                                  21   26, 2021 at 9:30 a.m. For the reasons discussed below, Defendants’ motion is GRANTED.1

                                  22   II.      BACKGROUND
                                  23            A.        Previous Order
                                  24            Cook’s original complaint included the following claims: (1) unreasonable seizure of

                                  25   Cook’s person in violation of the Fourth Amendment and 42 U.S.C. § 1983, against only Tang,

                                  26   Romley, and the Doe Defendants; (2) unreasonable search in violation of the Fourth Amendment

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                           Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 2 of 13




                                   1   and 42 U.S.C. § 1983, against only Tang, Romley and the Doe Defendants; (3) unreasonable

                                   2   search and seizure in violation of the Fourth Amendment and 42 U.S.C. § 1983, against only the

                                   3   City of Fremont; (4) interference with Cook’s civil rights by threats, intimidation, or coercion in

                                   4   violation of California Civil Code section 52.1; (5) negligence; and (6) intentional infliction of

                                   5   emotional distress.

                                   6          The Court granted Defendants’ motion to dismiss Cook’s excessive force claim against

                                   7   Romley because Cook failed to allege that Romley was an integral participant in Tang’s use of

                                   8   excessive or that Romley was near enough to have a realistic opportunity to intervene. Order Re

                                   9   Mot. to Dismiss (“MTD Order,” dkt. 21)2 at 8–9. The Court dismissed Cook’s unreasonable

                                  10   search claim against Romley and Tang because Cook had failed to allege that the officers were

                                  11   aware of the illegality of the search and therefore had a duty to intervene. Id. at 9–10. The Court

                                  12   dismissed Cook’s Monell claim against the City of Fremont because he failed to allege facts
Northern District of California
 United States District Court




                                  13   supporting allegations of unconstitutional practice or customs, ratification by officials with policy-

                                  14   making authority, or inadequate training. Id. at 10–13. Finally, the Court dismissed Cook’s state

                                  15   law claims for failure to allege compliance with California’s government claims procedure,

                                  16   including whether a tolling provision applied. Id. at 13–15. The Court granted Cook leave to

                                  17   amend all of his dismissed claims.

                                  18          B.    Allegations of the First Amended Complaint
                                  19          The allegations of Cook’s first amended complaint are similar to his original complaint,

                                  20   with additions intended to address the concerns of the Court’s previous order. Because the factual

                                  21   allegations of a complaint are generally taken as true at the pleading stage, this section recites the

                                  22   allegations of Cook’s first amended complaint as if true. Nothing in this order should be taken as

                                  23   resolving any issue of fact that might be disputed at a later stage of the case.

                                  24          On April 19, 2018, Cook was watching television with his wife in the garage of their home

                                  25   in Fremont, California. 1st Am. Compl. (“FAC,” dkt. 34) ¶ 15. His teenage son was also inside

                                  26
                                  27   2
                                        Cook v. City of Fremont, No. 20-cv-02704-JCS, 2020 WL 6318712 (N.D. Cal. Oct. 28, 2020).
                                  28   Citations herein to the Court’s previous order refer to page numbers of the version filed in the
                                       Court’s ECF docket.
                                                                                         2
                                          Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 3 of 13




                                   1   the home. Id. ¶ 20. While Cook and his wife were watching television, a couple whom Cook did

                                   2   not initially recognize called out to him. Id. ¶ 16. Cook realized that one of the individuals was a

                                   3   childhood acquaintance named “Mike.” Id. Cook spoke to Mike for a brief moment before

                                   4   returning to watch television with his wife. Id. ¶ 16–17. Shortly after, several police officers

                                   5   came onto Cook’s property and approached Cook and his wife. Id. ¶ 18. Taylor, a K-9 officer,

                                   6   approached Cook and his wife with his gun drawn and “aimed directly at them with his finger on

                                   7   the trigger.” Id. Taylor also held the leash of a lunging dog while shouting, “‘Get your hands up

                                   8   or you[’re] going to get shot!’” Id.

                                   9          Another officer ordered Cook to walk to the end of the driveway. Id. When Cook asked,

                                  10   “what was going on,” one or more officers responded that they would shoot Cook and his wife if

                                  11   he did not comply. Id. With their weapons trained on Cook and his wife, Tang and Taylor began

                                  12   walking up the driveway towards the garage. Id. ¶ 19. Cook held up his hands and complied with
Northern District of California
 United States District Court




                                  13   the officers’ orders with “the hope that he could prevent them from getting near his wife and his

                                  14   teenage son who was inside the home.” Id. ¶ 20. Although Cook made no threatening gestures

                                  15   and kept his hands raised, Tang “grabbed Cook’s arm, did a leg sweep, and slammed him to the

                                  16   ground . . . causing Cook’s knees, shoulders, and face to hit the ground with great force.” Id.

                                  17   Tang then handcuffed Cook behind his back while Cook was on the ground. Id. ¶¶ 21–22. While

                                  18   Tang was handcuffing Cook, Romley parked his vehicle across the street and walked up the

                                  19   driveway past Tang and Cook. Id. ¶ 22. Romley, an undercover officer, had been following Mike

                                  20   because the police believed Mike had stolen a vehicle. Id. ¶¶ 22, 29.

                                  21          While Cook was on the ground, he called for his wife to begin filming the interaction. Id.

                                  22   ¶ 23. His wife was “frozen in fear” but attempted to record the interaction on a camcorder. Id.

                                  23   Taylor and the K-9 dog quickly approached his wife. Id. The dog almost bit her before Taylor

                                  24   pulled the dog away. Id. Cook’s wife then grabbed her phone and began recording. Id. Tang

                                  25   lifted Cook to his feet and walked Cook away from his wife’s camera towards the street where

                                  26   multiple police vehicles were parked and hidden from view. Id. ¶ 24. Cook’s wife attempted to

                                  27   follow Tang and Cook to continue filming when Taylor blocked her path and ordered her to return

                                  28   to the garage. Id. She was roughly fifty feet away from Tang and Cook and “could not possibly
                                                                                         3
                                          Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 4 of 13




                                   1   have interfered with police operations.” Id. Cook then loudly yelled the following for all the

                                   2   officers to easily hear: “No Officers are allowed in my home, they do not have a warrant, and do

                                   3   not have permission.” Id. (quotation marks omitted).

                                   4           While Cook was handcuffed behind his back, Tang began to beat Cook in “full view of

                                   5   several parked police cars and in full view of the sidewalk where Romley was standing.” Id. ¶ 25.

                                   6   Tang “pounded on Cook’s body with open palms all over his body, including striking Cook

                                   7   directly in his testicles.” Id. Romley watched Tang beat Cook before walking to the garage. Id.

                                   8   Tang then placed Cook in the back seat of a police vehicle for “almost two hours with the air

                                   9   conditioning set extremely cold . . . and the windows rolled up.” Id. ¶ 28.

                                  10           Tang and Romley explained to Cook’s wife that they were searching for Mike, who had

                                  11   stolen a car. Id. ¶ 29. Tang explained that they did not believe Mike was violent, but that “he

                                  12   liked to steal things.” Id. The officers did not say they believed Cook was involved in the theft.
Northern District of California
 United States District Court




                                  13   Id. The officers attempted to coerce Cook’s visibly terrified wife into “saying something untrue.”

                                  14   Id. ¶ 30. Tang told Cook’s wife that they were considering whether or not to arrest Cook. Id.

                                  15   ¶ 31.

                                  16           With Tang’s approval, Romley, Taylor, and the Doe Defendants searched Cook’s home

                                  17   and back yard without a warrant and without consent. Id. ¶ 32. Tang, Romley, Taylor, and the

                                  18   Doe Defendants “either participated or were close by, and watching.” Id. ¶ 33. They were

                                  19   “integral participants” and did not intervene or attempt to intervene in the search. Id. A Doe

                                  20   Defendant then transported Cook to the Fremont Jail where Cook was detained for an additional

                                  21   two hours. Id. ¶ 34. During the drive, Cook was handcuffed behind his back and was not secured

                                  22   with a safety belt. Id. ¶ 35. At the Fremont Jail, Cook was searched and the Doe Defendant

                                  23   “spread Cook’s butt cheeks.” Id. ¶ 36. When Cook confronted the Doe Defendant, the Doe

                                  24   Defendant “threatened to throw him into Santa Rita.” Id.

                                  25           After the incident, Cook filed a claim pursuant to California Government Code section

                                  26   910. Id. ¶ 38. He “mailed his notice of claim to the City of Fremont on October 11, 2018, and the

                                  27   City mailed its rejection of the claim on October 18, 2018.” Id. Cook retained a criminal defense

                                  28   attorney to represent him in Fremont Superior Court. Id. ¶ 37. On September 5, 2019, Cook’s
                                                                                        4
                                             Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 5 of 13




                                   1   attorney notified him that there was no indication that charges would be filed and that his attorney

                                   2   would “stop checking with the District Attorney.” Id. On November 20, 2020, Cook’s wife

                                   3   called the District Attorney’s Office and was informed that the investigation was “still pending.”

                                   4   Id.

                                   5            Cook’s complaint includes the following claims: (1) excessive force in violation of the

                                   6   Fourth Amendment and 42 U.S.C. § 1983, against only Tang, Romley, Taylor, and the Doe

                                   7   Defendants, id. ¶¶ 39–41; (2) unreasonable search in violation of the Fourth Amendment and 42

                                   8   U.S.C. § 1983, against only Tang, Romley, Taylor, and the Doe Defendants, id. ¶¶ 42–45;

                                   9   (3) unlawful detention and arrest in violation of the Fourth Amendment and 42 U.S.C. § 1983,

                                  10   against only Tang, Romley, Taylor, and the Doe Defendants, id. ¶¶ 46–47; (4) unreasonable

                                  11   seizure in violation of the Fourth Amendment and 42 U.S.C. § 1983, against only the City of

                                  12   Fremont, id. ¶¶ 48–49; (5) interference with Cook’s civil rights by threats, intimidation, or
Northern District of California
 United States District Court




                                  13   coercion in violation of California Civil Code section 52.1, id. ¶¶ 50–55; (6) negligence, id. ¶¶ 56–

                                  14   58; and (7) intentional infliction of emotional distress, id. ¶¶ 59–63.

                                  15            C.   Parties’ Arguments
                                  16            Defendants contend that Cook’s unreasonable search and seizure claim against the City of

                                  17   Fremont should be dismissed for failure to meet the requirements of Monell v. Department of

                                  18   Social Services, 436 U.S. 658 (1978). Mot. (dkt. 35) at 5–11. Defendants contend that all state

                                  19   law claims should be dismissed because the claims are “time-barred by the Government Claims

                                  20   Act six-month complaint filing deadline” and Cook has not alleged any facts indicating that any

                                  21   tolling provision applies, including California Government Code section 945.3. Id. at 11–14.

                                  22   Specifically, Defendants argue the statute of limitations does not toll while criminal investigations

                                  23   “might be pending.” Id. at 13 (citing Cal. Gov’t Code § 945.3). Defendants argue that the claim

                                  24   for violation of California Civil Code section 52.1 should be dismissed as to Romley because

                                  25   Cook has not alleged sufficient facts showing that Romley “used violence or threatened to use

                                  26   violence” against Cook. Id. at 14–15. Lastly, Defendants argue the claims should be dismissed

                                  27   without leave to amend. Id. at 15.

                                  28            In his opposition, Cook argues that his allegations are sufficient and that the uncontested
                                                                                          5
                                          Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 6 of 13




                                   1   claims should be permitted to proceed. See generally Opp’n (dkt. 38). For the Monell claim,

                                   2   Cook argues that a ratification theory is supported because “[b]oth sergeants were in positions of

                                   3   authority” and therefore implicitly ratified their own behavior and the behavior of the other

                                   4   officers. Id. at 4. Cook argues that an inadequate training theory is supported because “[n]ot one

                                   5   of these officers did the right thing, which suggests these officers were inadequately or improperly

                                   6   trained.” Id. Cook argues that a city custom or practice theory is supported because the officers

                                   7   were “clearly operating in [a] faulty and problematic orchestrated way,” which demonstrates that

                                   8   “this type of unruly behavior has become a custom within the police department.” Id. Cook

                                   9   argues his state law claims should not be time-barred because it is “within the court[’s] discretion”

                                  10   and “in the interest of justice” to apply the tolling provision of section 945.3. Id. For the

                                  11   California Civil Code section 52.1. claim, Cook argues that he observed Romley aggressively

                                  12   approaching his wife, and therefore it was “fully reasonable at that time for [Cook] to believe they
Northern District of California
 United States District Court




                                  13   [we]re going to treat her just as they treated [him].” Id. at 5.

                                  14           In their reply, Defendants reiterate most of the arguments previously made in their motion.

                                  15   See generally Reply (dkt. 38).

                                  16   III.    ANALYSIS
                                  17          A.     Legal Standard Under 12(b)(6)
                                  18           A complaint may be dismissed for failure to start a claim under which relief can be granted

                                  19   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss

                                  20   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  21   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage

                                  22   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading that

                                  23   states a claim for relief must contain . . . a short and plain statement of the claim showing that the

                                  24   pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  25           In ruling on a motion to dismiss under Rule 12(b)(6), the court takes “all allegations of

                                  26   material fact as true and construe[s] them in the light most favorable to the non-moving party.”

                                  27   Parks Sch. of Bus. V. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal may be based on

                                  28   a lack of a cognizable legal theory or on the absence of facts that would support a valid theory.
                                                                                           6
                                          Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 7 of 13




                                   1   Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading must “contain

                                   2   either direct or inferential allegations respecting all the material elements necessary to sustain

                                   3   recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007)

                                   4   (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). “A pleading

                                   5   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

                                   6   that will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

                                   7   555). “[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual

                                   8   allegation.’” Twombly, 550 U.S. at 557). Rather, the claim must be “‘plausible on its face,’”

                                   9   meaning that the claimant must plead sufficient factual allegations to “allow the court to draw the

                                  10   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting

                                  11   Twombly, 550 U.S. at 570).

                                  12          Pro se pleadings are generally liberally construed and held to a less stringent standard. See
Northern District of California
 United States District Court




                                  13   Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even post-Iqbal, courts must still liberally construe

                                  14   pro se filings. Hebbe v. Pliler, 627 F.3d 338 (9th Cir. 2010). As the Ninth Circuit explained in

                                  15   Hebbe, “while the standard is higher, our obligation remains, where the petitioner is pro se,

                                  16   particularly in civil rights cases, to construe the pleadings liberally and to afford the petitioner the

                                  17   benefit of any doubt.” Id. at 342. Nevertheless, the court may not “supply essential elements of

                                  18   the claim that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266,

                                  19   268 (9th Cir. 1982).

                                  20          If the Court dismisses a complaint under Rule 12(b)(6), it should “grant leave to amend

                                  21   even if no request to amend the pleading was made, unless it determines that the pleading could

                                  22   not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th

                                  23   Cir. 2000) (en banc) (internal quotation marks and citations omitted). In general, courts “should

                                  24   freely give leave when justice so requires.” Id. Further, when it dismisses the complaint of a pro

                                  25   se litigant with leave to amend, “‘the district court must provide the litigant with notice of the

                                  26   deficiencies in his complaint in order to ensure that the litigant uses the opportunity to amend

                                  27   effectively.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (quoting Ferdik v. Bonzelet,

                                  28   963 F.2d 1258, 1261 (9th Cir. 1992)). “‘Without the benefit of a statement of deficiencies, the pro
                                                                                           7
                                          Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 8 of 13




                                   1   litigant will likely repeat previous errors.’” Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 624

                                   2   (9th Cir. 1988) (quoting Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)).

                                   3          B.    Monell Claim
                                   4          Under Monell, a municipality cannot be held liable under § 1983 for constitutional injuries

                                   5   inflicted by its employees on a theory of respondeat superior. Monell, 436 U.S. at 691. “Instead,

                                   6   it is when execution of a government’s policy or custom, whether made by its lawmakers or by

                                   7   those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the

                                   8   government as an entity is responsible under § 1983.” Id. at 694. A plaintiff seeking to establish

                                   9   municipal liability under § 1983 may do so in one of three ways: (1) the plaintiff may demonstrate

                                  10   that a municipal employee committed the alleged constitutional violation “pursuant to a formal

                                  11   government policy or longstanding practice or custom which constitutes the standard operating

                                  12   procedures of the local governmental entity”; (2) the plaintiff may demonstrate that the individual
Northern District of California
 United States District Court




                                  13   who committed the constitutional violation was an official with “final policy-making authority and

                                  14   that the challenged action itself thus constituted an act of official government policy”; or (3) the

                                  15   plaintiff may demonstrate that “an official with final policy-making authority ratified a

                                  16   subordinate’s unconstitutional decision or action and the basis for it.” Gillette v. Delmore, 979

                                  17   F.2d 1342, 1346 (9th Cir. 1992).

                                  18                1. Ratification
                                  19          The Supreme Court has held that “municipal liability under § 1983 attaches where . . . a

                                  20   deliberate choice to follow a course of action is made from among various alternatives by the

                                  21   official or officials responsible for establishing final policy with respect to the subject matter in

                                  22   question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986). Thus, “[i]f the authorized

                                  23   policymakers approve a subordinate’s decision and the basis for it, their ratification [is] chargeable

                                  24   to the municipality.” Prapotnik, 485 U.S. at 127.

                                  25          Cook recycles the same allegations from his original complaint and again alleges that the

                                  26   unconstitutional actions of Tang, Romley, Taylor, and the Doe Defendants were “allowed,

                                  27   directed, encouraged and/or ratified by policy making officials for the City of Fremont.” FAC

                                  28   ¶ 48. In his opposition, Cook argues that “[b]oth sergeants were in positions of authority” and
                                                                                          8
                                          Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 9 of 13




                                   1   therefore “implicitly ratified” their own behavior and the behavior of the other officers. Opp’n at

                                   2   4. Cook does not, however, allege any specific facts that the sergeants had “final policymaking

                                   3   authority” as would be required to hold the City of Fremont liable on a theory of ratification, or

                                   4   that any more senior policymaking official ratified their conduct. See Barone v. City of

                                   5   Springfield, Oregon, 902 F.3d 1091, 1107 (9th Cir. 2018) (internal quotation marks and citations

                                   6   omitted).

                                   7          Accordingly, Cook’s § 1983 claim against the City of Fremont is dismissed without leave

                                   8   to amend to the extent it is based on a theory of ratification.

                                   9                 2. Failure to Train
                                  10          “In limited circumstances, a local government’s decision not to train certain employees

                                  11   about their legal duty to avoid violating citizens’ rights may rise to the level of an official

                                  12   government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 61 (2011).
Northern District of California
 United States District Court




                                  13   However, “[a] municipality’s culpability for a deprivation of rights is at its most tenuous where a

                                  14   claim turns on a failure to train.” Id. Thus, a municipality may be held liable based on a failure to

                                  15   train only where it “amount[s] to ‘deliberate indifference to the rights of persons with whom the

                                  16   [untrained employees] come into contact.’” Id. (quoting City of Canton v. Harris, 489 U.S. 378,

                                  17   388 (1989)). The Supreme Court has explained that this high threshold for establishing municipal

                                  18   liability is consistent with its holding in Monell because “permitting cases against cities for their

                                  19   ‘failure to train’ employees to go forward under § 1983 on a lesser standard for fault would result

                                  20   in de facto respondeat superior liability on municipalities” and would “engage the federal courts in

                                  21   an endless exercise of second-guessing municipal employee-training programs.” City of Canton,

                                  22   489 U.S. at 392.

                                  23          In City of Canton, the Court addressed the circumstances under which a municipality can

                                  24   be held liable under § 1983 based on inadequate training:

                                  25                  In resolving the issue of a city’s liability, the focus must be on
                                                      adequacy of the training program in relation to the tasks the particular
                                  26                  officers must perform. That a particular officer may be
                                                      unsatisfactorily trained will not alone suffice to fasten liability on the
                                  27                  city, for the officer’s shortcomings may have resulted from factors
                                                      other than a faulty training program. See Springfield v. Kibbe, 480
                                  28                  U.S. [257, 268 (1987)] (O’CONNOR, J., dissenting); Oklahoma City
                                                                                          9
                                         Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 10 of 13



                                                        v. Tuttle, 471 U.S. [808, 821 (1985)] (opinion of REHNQUIST, J.).
                                   1                    If may be, for example, that an otherwise sound program has
                                                        occasionally been negligently administered. Neither will it suffice to
                                   2                    prove that an injury or accident could have been avoided if an officer
                                                        had had better or more training, sufficient to equipped him to avoid
                                   3                    the particular injury-causing conduct. Such a claim could be made
                                                        about almost any encounter resulting in injury, yet not condemn the
                                   4                    adequacy of the program to enable officers to respond properly to the
                                                        usual and recurring situations with which they must deal. And plainly,
                                   5                    adequately trained officers occasionally make mistakes; the fact that
                                                        they do says little about the training program or the legal basis for
                                   6                    holding the city liable.
                                   7   Id. at 390–91.

                                   8          Cook again alleges that the City of Fremont “[f]ail[ed] to institute, maintain, or administer

                                   9   sufficient training on subjects such as seizures/use of force against citizens and warrantless

                                  10   searches of persons and homes.” FAC ¶ 38(a). As the Court instructed Cook in its previous order,

                                  11   Cook has not alleged specific facts as to the nature of the deficient training or how the allegedly

                                  12   unconstitutional conduct of the other defendants resulted from the training. Cook also fails to
Northern District of California
 United States District Court




                                  13   allege a pattern of similar constitutional violations. See Connick, 563 U.S. at 62 (“Without notice

                                  14   that a course of training is deficient in a particular respect, decisionmakers can hardly be said to

                                  15   have deliberately chosen a training program that will cause violations of constitutional rights.”).

                                  16   Cook instead argues that a lack of training can be inferred from the fact that all officers in the

                                  17   instant case engaged in unconstitutional conduct. See Opp’n at 4. However, these events

                                  18   occurred within the span of several hours and cannot establish a pattern of similar unconstitutional

                                  19   behavior. See Connick, 563 U.S. at 63 n.7 (“[C]ontemporaneous or subsequent conduct cannot

                                  20   establish a pattern of violations that would provide notice to the [municipality] and the opportunity

                                  21   to conform to constitutional dictates.” (internal quotation marks omitted)); see also City of Canton,

                                  22   489 U.S. at 391 (acknowledging that the fact of alleged violations alone “says little about the

                                  23   training program or the legal basis for holding the city liable”).

                                  24          Accordingly, Cook’s § 1983 claim against the City of Fremont is dismissed without leave

                                  25   to amend to the extent it is based on inadequate training.

                                  26                3. Custom or Practice
                                  27          Under § 1983, a municipality may be held liable based on an unconstitutional policy even

                                  28   where it is not an express municipal policy that has been formally adopted. In particular, the
                                                                                         10
                                         Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 11 of 13




                                   1   Supreme Court has recognized that a municipality may be held liable on the basis of an

                                   2   unconstitutional policy if the plaintiff can “prove the existence of a widespread practice that,

                                   3   although not authorized by written law or express municipal policy, is ‘so permanent and well

                                   4   settled as to constitute a “custom or usage” with the force of law.’” City of St. Louis v. Prapotnik,

                                   5   485 U.S. 112, 127 (1988) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–68 (1970)).

                                   6   “Liability for improper custom may not be predicated on isolated or sporadic incidents; it must be

                                   7   founded upon practices of sufficient duration, frequency and consistency that the conduct has

                                   8   become a traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

                                   9   1996). In order to withstand a motion to dismiss for failure to state a claim, a Monell claim must

                                  10   consist of more than mere “formulaic recitations of the existence of unlawful policies, conducts or

                                  11   habits.” Warner v. County of San Diego, No. 10-1057, 2011 WL 662993, at *4 (S.D. Cal. Feb. 14,

                                  12   2011).
Northern District of California
 United States District Court




                                  13            Cook again alleges that the City of Fremont “[f]ail[ed] to have or enforce appropriate

                                  14   policies, procedures, and training to prevent, stop, or correct unconstitutional conduct, customs,

                                  15   and procedures when the need to do so was obvious.” FAC ¶ 48(c). Cook applies the same logic

                                  16   as his previous arguments and contends that the officers’ unconstitutional behavior is sufficient to

                                  17   demonstrate “this type of unruly behavior has become custom within the police department.”

                                  18   Opp’n at 4. Although Cook alleges facts regarding his own experiences, he fails to identify a

                                  19   specific custom or practice beyond vague and conclusory allegations. See Cangress v. City of Los

                                  20   Angeles, No. 2:14-cv-01743-SVW-MANx, 2014 WL 12567175, at *1 (C.D. Cal. Oct. 22, 2014)

                                  21   (dismissing Monell claim where parties made only vague references to “First Amendment

                                  22   policies” and did not identify a specific custom or policy).

                                  23            Accordingly, Cook’s § 1983 claim against the City of Fremont is dismissed without leave

                                  24   to amend to the extent it is based on an alleged unconstitutional practice or custom.

                                  25            C.   Statute of Limitations as to State Law Claims
                                  26            California law generally requires that before a plaintiff can sue a public entity or public

                                  27   employee for money damages, the plaintiff must first present a claim to the public entity. See,

                                  28   e.g., Willis v. Reddin, 418 F.2d 702, 704 (9th Cir. 1969); Briggs v. Lawrence, 230 Cal. App. 3d
                                                                                          11
                                         Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 12 of 13




                                   1   605, 613 (1991); Cal. Gov’t Code §§ 950.2, 950.6. Compliance with this requirement must be

                                   2   alleged in the plaintiff’s complaint. State v. Superior Court (Bodde), 32 Cal. 4th 1234, 1243

                                   3   (2004); Mangold v. Cal. Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995). The entity must

                                   4   grant or deny a claim within forty-five days or it is deemed rejected. See Cal. Gov’t Code § 912.4.

                                   5   If the entity provides written notice of a decision, the statute of limitations for the plaintiff to bring

                                   6   a civil action expires “six months after the date of such notice is personally delivered or deposited

                                   7   in the mail.” Cal. Gov’t Code § 945.6(a)(1). Here, Cook asserts state torts for negligence,

                                   8   intentional infliction of emotional distress, and a violation of California Civil Code section 52.1.

                                   9   Each of these claims are subject to the six-month statute of limitations running from the mailing of

                                  10   the written denial. See Okoro v. City of Oakland, 142 Cal. App. 4th 306, 311 (2006) (applying the

                                  11   six-month limitations period provided by section 945.6(a)(1) to suits against public entities and

                                  12   public employees acting in the scope of their employment). Cook alleges that the rejection notice
Northern District of California
 United States District Court




                                  13   was mailed on October 18, 2018. FAC ¶ 31. Cook did not file his claim until April 17, 2020,

                                  14   outside the six-month limitation period.

                                  15           Cook argues that the statute of limitations tolled until his counsel advised him that it

                                  16   appeared the District Attorney would not file charges. The Court disagrees. Pursuant to

                                  17   California Government Code section 945.3, the statute of limitations on any civil action against a

                                  18   police officer or public entity employing the police officer relating to an offense for which the

                                  19   plaintiff faces criminal charges is tolled during the period that charges are pending before a

                                  20   superior court. Cal. Gov’t Code § 945.3. Under this section, criminal charges are not “pending”

                                  21   until a criminal complaint is filed. Torres v. City of Santa Ana, 108 F.3d 224, 227 (9th Cir. 1997).

                                  22   Because Cook concedes that no criminal charges were ever filed against him, see FAC ¶ 37, the

                                  23   tolling provision of section 945.3 does not apply. Cook has not asserted any other basis for tolling

                                  24   the statute of limitations.

                                  25           The Court therefore GRANTS Defendants’ motion to dismiss Cook’s state law claims as

                                  26   time-barred. Because there is no indication that Cook could allege facts supporting tolling the

                                  27   statute of limitations, the Court denies further leave to amend.

                                  28
                                                                                          12
                                         Case 3:20-cv-02704-JCS Document 44 Filed 02/26/21 Page 13 of 13



                                       IV.    CONCLUSION
                                   1
                                              For the reasons discussed above, the following claims are DISMISSED: (1) the Monell
                                   2
                                       claim against the City of Fremont, with prejudice; (2) the Bane Act claim against all Defendants,
                                   3
                                       with prejudice; (3) the negligence claim against all Defendants, with prejudice; and (4) the
                                   4
                                       intentional infliction of emotional distress claim against all Defendants, with prejudice.
                                   5
                                       Defendants did not move to dismiss the following claims, which may proceed: (1) the § 1983
                                   6
                                       excessive force claim against Tang, Romley, Taylor, and the Doe Defendants; (2) the § 1983
                                   7
                                       unreasonable search claim against Tang, Romley, Taylor, and the Doe Defendants; and (3) the
                                   8
                                       § 1983 unlawful detention and arrest claim against Tang, Romley, Taylor, and the Doe
                                   9
                                       Defendants.
                                  10
                                              Cook, who is not represented by counsel, is encouraged to consult with the Federal Pro
                                  11
                                       Bono Project’s Legal Help Center Pro Se Help Desk for assistance as he continues to pursue this
                                  12
Northern District of California




                                       case. Lawyers at the Help Desk can provide basic assistance to parties representing themselves
 United States District Court




                                  13
                                       but cannot provide legal representation. In-person appointments are not currently available due to
                                  14
                                       COVID-19 public health emergency, but Cook may contact the Help Desk at (415) 782-8982 or
                                  15
                                       FedPro@sfbar.org to schedule a telephonic appointment.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: February 26, 2021
                                  18
                                                                                        ______________________________________
                                  19                                                    JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        13
